Rao, Judge:
This appeal involves the proper valuation of 100 flax bridge sets, each set consisting of 1 cloth and 4 napkins, entered at a value of 12 shillings 6 pence per set, packed. The appraiser found separate values for the cloths and napkins; to wit, 7 shillings 10 pence each, for the cloths, and 16 shillings per dozen for the napkins.
At the trial Examiner Allan, who passed this merchandise, appeared and testified on behalf of the plaintiff. He stated that an error {was made in separating the value of the cloths from the value of the napkins, and that the correct export value is 7 shillings 10 pence each for the cloths, and 14 shillings per dozen for the napkins, both packed, the sum of which is equal to the' entered value of 12 shillings 6 pence per set, packed. He further testified that due to governmental regulations, no manufacturer or seller in the United Kingdom was permitted to sell linen for home consumption at the time of exportation.
Counsel for the Government conceded for the record “ * * * if the appraiser himself were called to testify with respect to the matter, he would testify along the lines that Mr. Allan has testified.”
Upon the record, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are 7 shillings 10 pence each for the cloths, and 14 shillings per dozen for the napkins, both packed.
Judgment will be entered accordingly.